DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges receipt of the preliminary amendment on 4/13/2021 in which claims 1-20 were cancelled and claims 21-40 were added.
Claims 21-40 are presented for examination.
Examiner notes that a voicemail was left for applicant’s representative, Shawn Peterson (Reg. No. 44286), on 13 June 2022 to discuss amending the claims to put the case into condition for allowance. However, no phone reply was received by Examiner.
Claim Objections
Claim 26 is objected to because of the following informalities:  in line 3, "a lateral" should be amended to read -a vertical-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 in lines 9-10 recite “a first end of the first conductive interconnection structure and a first end of the second conductive interconnection structure”. Lines 2-4 and 7-8 of claim 21 already establish a first end for each respective conductive interconnection structure. It is therefore unclear if the first ends of lines 9-10 are different from or the same as the first ends of lines 2-4 and 7-8. Examiner interprets that they are the same and thus lines 9-10 should have –the– preceding the respective first end instead of “a”. Claims 22-29 inherit the deficiencies of claim 21. Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 is broader than what is found in claim 21, lines 5-6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 30-40 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 30: the closet prior art, Brunschwiler et al (US 206/0351529 and Brunschwiler hereinafter), discloses an electronic device (Fig. 8) comprising: a first component (6; [0018]) comprising a first conductive interconnection structure (3; [0018]); a second component (7; [0018]) comprising a second conductive interconnection structure (2; [0018]); and a solderless bonding region (10; [0019]), wherein the first end (bottom end) of the first conductive interconnection structure (3) comprises a peripheral convex surface. Brunschwiler fails to expressly disclose where the solderless bonding region comprising a first end of the first conductive interconnection structure and a first end of the second conductive interconnection structure; wherein the solderless bonding region comprises: a first metal from the first end of the first conductive interconnection structure; a second metal from the first end of the second conductive interconnection structure; and an intermetallic bond comprising the first metal from the first end of the first conductive interconnection structure, and the second metal from the first end of the second conductive interconnection structure.
As to claim 37: the closet prior art, Brunschwiler, discloses a method of making an electronic device (Figs. 3-8), the method comprising: providing a first component (6; [0018]) comprising a first conductive interconnection structure (3; [0018]), the first conductive interconnection structure comprising: a first end (bottom end in Fig. 4) comprising a first lateral width; and a second end (top end in Fig. 4) opposite the first end and comprising a second lateral width; providing a second component (7; [0018]) comprising a second conductive interconnection structure (2; [0018]), the second conductive interconnection structure comprising a first end (top end of Fig. 4) comprising a second lateral width; and forming a solderless bonding region (10; [0019]) and/or the first end (bottom end of 3 in Fig. 4) of the first conductive interconnection structure comprises a peripheral convex surface. Brunschwiler fails to expressly disclose where the solderless bonding region comprising a first end of the first conductive interconnection structure and a first end of the second conductive interconnection structure, wherein the solderless bonding region comprises: a first metal from the first end of the first conductive interconnection structure; a second metal from the first end of the second conductive interconnection structure; and an intermetallic bond comprising the first metal from the first end of the first conductive interconnection structure, and the second metal from the first end of the second conductive interconnection structure, wherein: the first lateral width of the first conductive interconnection structure is wider than the second lateral width of the first conductive interconnection structure.
Claims 21-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 21: the closest prior art, Brunschwiler, discloses an electronic device (Fig. 8) comprising: a first component (6; [0018]) comprising a first conductive interconnection structure (3; [0018]), the first conductive interconnection structure comprising: a first end (bottom end) comprising a first lateral width; and a second end (top end) opposite the first end; a second component (7; [0018]) comprising a second conductive interconnection structure (2; [0018]), the second conductive interconnection structure comprising a first end; and a solderless bonding region (10; [0019]). Brunschwiler fails to expressly disclose comprising a second lateral width that is less than the first lateral width; where the solderless bonding region comprising a first end of the first conductive interconnection structure and a first end of the second conductive interconnection structure, wherein the solderless bonding region comprises: a first metal from the first end of the first conductive interconnection structure; a second metal from the first end of the second conductive interconnection structure; and an intermetallic bond comprising the first metal from the first end of the first conductive interconnection structure, and the second metal from the first end of the second conductive interconnection structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813